        Case 2:19-cr-00282-RGK Document 209 Filed 07/19/21 Page 1 of 10 Page ID #:1576




               1 Stephen G. Larson (SBN 145225)
                 slarson@larsonllp.com
               2 Hilary Potashner (SBN 167060)
                 hpotashner@larsonllp.com
               3 A. Alexander Lowder (SBN 269362)
                 alowder@larsonllp.com
               4 LARSON LLP
                 555 South Flower Street, Suite 4400
               5 Los Angeles, California 90071
                 Telephone: (213) 436-4888
               6 Facsimile: (213) 623-2000
               7 Attorneys for Defendants
                 SCUDERIA DEVELOPMENT, LLC,
               8 1001 DOUBLEDAY, LLC,
                 VON KARMAN - MAIN STREET, LLC,
               9 and 10681 PRODUCTION AVENUE, LLC
              10 ROBERT F. RUYAK (Pro Hac Vice)
                 robertr@ruyakcherian.com
              11 RUYAKCHERIAN LLP
                 1901 L Street NW, Suite 700
              12 Washington, DC 20036
                 Telephone: 202-838-1560
              13
                 Attorneys for Defendants
              14 PERFECTUS ALUMINIUM INC.,
                 aka “Perfectus Aluminum Inc.,” and
              15 PERFECTUS ALUMINUM ACQUISITIONS LLC
              16                            UNITED STATES DISTRICT COURT
              17           CENTRAL DISTRICT OF CALIFORNIA, WESTERN DIVISION
              18 UNITED STATES OF AMERICA,                    Case No. 19-cr-00282 RGK
              19               Plaintiff,                     Hon. R. Gary Klausner, Ctrm. 850
              20         vs.                                  WAREHOUSE AND PERFECTUS
                                                              DEFENDANTS’ CROSS-MOTION TO
              21 ZHONGTIAN LIU,                               EXCLUDE EVIDENCE REGARDING
                      aka “Liu Zhongtian,”                    THE SUBSEQUENT SCOPE
              22      aka “Chairman,”                         DETERMINATIONS AND
                      aka “Uncle Liu,”                        OPPOSITION TO USA’S MOTION IN
              23      aka “UL,”                               LIMINE NO. 2 TO (1) EXCLUDE
                      aka “Big Boss,”                         EVIDENCE AND ARGUMENT THAT
              24 CHINA ZHONGWANG HOLDINGS                     ALUMINUM EXTRUSIONS WELDED
                 LIMITED,                                     INTO THE FORM OF PALLETS
              25      aka “ZW,”                               FELL OUTSIDE THE SCOPE OF 2011
                      aka “Mother Ship,”                      AD/CVD ORDERS; AND (2)
              26 ZHAOHUA CHEN,                                REQUEST JURY INSTRUCTION
                      aka “Chen Zhaohua,”                     CONSISTENT WITH BINDING
              27      aka “Uncle Chen,”                       AUTHORITY REGRADING
                 XIANG CHUN SHAO,                             PALLETS (ECF No. 194)
              28      aka “Johnson Shao,”
                                                              Trial Date:     August 10, 2021
LOS ANGELES        WAREHOUSE AND PERFECTUS DEFENDANTS’ CROSS-MOTION AND OPPOSITION TO USA’S MOTION IN LIMINE
                                                      NO. 2 (ECF No. 194)
        Case 2:19-cr-00282-RGK Document 209 Filed 07/19/21 Page 2 of 10 Page ID #:1577




               1 PERFECTUS ALUMINIUM, INC.,
                      aka Perfectus Aluminum Inc.,”
               2 PERFECTUS ALUMINUM
                 ACQUISITIONS, LLC,
               3 SCUDERIA DEVELOPMENT, LLC,
                 1001 DOUBLEDAY, LLC,
               4 VON KARMAN - MAIN STREET,
                 LLC, and
               5 10681 PRODUCTION AVENUE,
                 LLC,
               6
                            Defendants.
               7
               8
               9
              10 I.     INTRODUCTION
              11        Through this cross motion in limine, the Defendants Scuderia Development,
              12 LLC, 1001 Doubleday, LLC, Von Karman – Main Street, LLC, and 10681 Production
              13 Avenue, LLC (the “Warehouse Defendants”) and Perfectus Aluminum Inc. and
              14 Perfectus Aluminum Acquisitions LLC (the “Perfectus Defendants”), object to the
              15 government’s proposed jury instruction and further seek to preclude the government
              16 from introducing any factual or legal determinations made by the Department of
              17 Commerce, the Court of International Trade or the Federal Circuit in Perfectus
              18 Aluminum, Inc. v. United States (the “Scope Determinations”). For the reasons
              19 discussed below, the Court should deny the government’s motion in limine no. 2 (ECF
              20 No. 194) in its entirety, and issue an order excluding the government from making
              21 any reference to the Scope Determinations at trial.
              22 II.    STATEMENT OF FACTS
              23        In or around April 2010, the Aluminum Extrusions Fair Trade Committee
              24 (“AEFTC”), among others, filed a petition with the Department of Commerce
              25 (“DOC”) to investigate certain imports of aluminum extrusions from the People’s
              26 Republic of China (“PRC”). (Indictment, ¶ 27; Declaration of Roger A. Hsieh
              27 (“Hsieh Decl.”), Ex. C, at 2.)          Following its investigation, the DOC issued
              28 antidumping and countervailing duty orders, effective May 26, 2011, covering certain
                                                         2
LOS ANGELES        WAREHOUSE AND PERFECTUS DEFENDANTS’ CROSS-MOTION AND OPPOSITION TO USA’S MOTION IN LIMINE
                                                      NO. 2 (ECF No. 194)
        Case 2:19-cr-00282-RGK Document 209 Filed 07/19/21 Page 3 of 10 Page ID #:1578




               1 1xxx, 3xxx, and 6xxx aluminum extrusions from China (the “2011 AD/CVD
               2 Orders”). (Hsieh Decl., Ex. A.) The 2011 AD/CVD Orders, however, also expressly
               3 excluded “finished merchandise containing aluminum extrusions as parts that are
               4 fully and permanently assembled and completed at the time of entry, such as finished
               5 windows with glass, doors with glass or vinyl, picture frames with glass pane and
               6 backing material, and solar panels.” (Id. at Ex. A, at 002.) When defendants imported
               7 the aluminum pallets charged in the Indictment, the aluminum pallets were not
               8 excluded from the definition of “finished merchandise,” or otherwise identified as
               9 products subject to the antidumping and countervailing duties. (Id. at Ex. A; id. at
              10 Ex. B, at 011.)
              11        Nonetheless, the Indictment, filed on May 7, 2019, alleges that the Warehouse
              12 Defendants and Perfectus Defendants “knowingly, willfully, and with the intent to
              13 defraud the United States” violated 18 U.S.C. § 545 when defendant Shao caused
              14 Pengcheng Aluminum Enterprise, Inc.’s (“PCA”) customs broker to declare on Form
              15 7501 that the aluminum pallets were not subject to the 2011 AD/CVD Orders.
              16 (Indictment, ¶ 40.) The Indictment charges defendants with seven counts of customs
              17 fraud based on documents submitted to the DOC on May, 19, 2014, May 22, 2014,
              18 May 23, 2014, May 28, 2014, May 30, 2014, June 6, 2014 and June 27, 2014. (Id.)
              19 Further, all of the overt acts alleged in support of Count One (18 U.S.C. § 371)
              20 relating to defendants’ importation of aluminum pallets occurred in 2011, 2012, 2013
              21 and 2014. (Id., Overt Act Nos. 24-29, 31-32, 34, 37-38, 42-44, 46-53, 55, 57.)
              22        On March 3, 2017, the AEFTC submitted a scope ruling request asking the
              23 DOC to determine whether 6xxx series extruded aluminum profiles which were cut-
              24 to-length and welded together in the form of pallets are within the scope of the 2011
              25 AD/CVD Orders. (Hsieh Decl., Ex. B, at 001.) Three years after the last importation
              26 charged in the Indictment—Overt Act No. 57, June 14, 2014—the DOC issued its
              27 final scope ruling on June 13, 2017 wherein it determined that aluminum extrusions
              28 made of 6xxx series alloy which are cut-to-length and welded together in the form of
                                                          3
LOS ANGELES        WAREHOUSE AND PERFECTUS DEFENDANTS’ CROSS-MOTION AND OPPOSITION TO USA’S MOTION IN LIMINE
                                                      NO. 2 (ECF No. 194)
        Case 2:19-cr-00282-RGK Document 209 Filed 07/19/21 Page 4 of 10 Page ID #:1579




               1 pallets, regardless of producer or exporter, are within the scope of the orders and did
               2 not fall within the “finished merchandise” exception. (Id.) Several months thereafter,
               3 the DOC sent the Perfectus Defendants notice of its final scope ruling on March 27,
               4 2018. (Id. at Ex. D, at 7.)
               5        On April 13, 2018, the Perfectus Defendants filed a complaint in the Court of
               6 International Trade (“CIT”), seeking judicial review of the DOC’s final scope ruling,
               7 arguing that the DOC erred in its determination that the aluminum pallets did not
               8 qualify as “finished merchandise” under the 2011 AD/CVD Orders.                   The CIT
               9 affirmed the DOC’s scope ruling on July 1, 2019. See Perfectus Aluminum, Inc. v.
              10 United States, 391 F. Supp. 3d 1341 (Ct. Int'l Trade 2019). The Perfectus Defendants
              11 timely appealed the CIT’s decision, but ultimately did not prevail when the Federal
              12 Circuit affirmed the CIT’s decision on November 6, 2020. See Perfectus Aluminum,
              13 Inc. v. United States, 836 F. App'x 883 (Fed. Cir. 2020).
              14 III.   ARGUMENT
              15        A.     Evidence Regarding the Scope Determinations Are Irrelevant and
              16               Inadmissible
              17        Evidence regarding the Scope Determinations is irrelevant and inadmissible
              18 under Federal Rule of Evidence 402. Evidence is relevant if it has a “tendency to
              19 make the existence of any fact more or less probable than it would be without the
              20 evidence; and [] the fact is of consequence in determining the action.” Fed. R. Evid.
              21 401. Here, evidence of the subsequent Scope Determinations is not relevant because
              22 the determinations made by the DOC, CIT and Federal Circuit all post-date the
              23 importations charged in the Indictment. See, e.g., United States v. Hung Van Tieu,
              24 2014 WL 814053, at *4 (C.D. Cal. Feb. 27, 2014) (“The Government's reliance on
              25 evidence of an agreement that post-dates the end of the conspiracy charged in the
              26 Indictment to prove that an agreement existed earlier is misplaced. That evidence is
              27 insufficient to sustain a conviction on the conspiracy count charged in the
              28 Indictment.”); see also Gulbranson v. Duluth, Missabe and Iron Range Ry. Co.,
                                                        4
LOS ANGELES        WAREHOUSE AND PERFECTUS DEFENDANTS’ CROSS-MOTION AND OPPOSITION TO USA’S MOTION IN LIMINE
                                                      NO. 2 (ECF No. 194)
        Case 2:19-cr-00282-RGK Document 209 Filed 07/19/21 Page 5 of 10 Page ID #:1580




               1 921 F.2d 139, 142 (9th Cir. 1990) (excluding meeting minutes as irrelevant under
               2 Rule 401 because they tended to reflect knowledge from eight months after the event
               3 in question).
               4            To illustrate, the DOC issued its scope ruling on June 13, 2017, the CIT upheld
               5 the DOC’s scope ruling on July 1, 2019, and the Federal Circuit affirmed the CIT’s
               6 decision on November 1, 2020. (Hsieh Decl., Exs. B, D, E.) The Indictment,
               7 however, alleges that the Warehouse Defendants and Perfectus Defendants violated
               8 18 U.S.C. § 545 based on importations occurring in May 2014 and June 2014.
               9 (Indictment, ¶ 40.) Further, all of the overt acts alleged in support of Count One
              10 (18 U.S.C. § 371) relating to defendants’ importation of aluminum pallets occurred in
              11 2011, 2012, 2013 and 2014. (Id., Overt Act Nos. 24-29, 31-32, 34, 37-38, 42-44, 46-
              12 53, 55, 57.) Therefore, at the time of the charged importations, the law was unsettled
              13 as the DOC had yet to determine whether the aluminum pallets fell within the scope
              14 of the 2011 AD/CVD Orders. 1 Notably, the AEFTC did not file its scope ruling
              15 request until March 3, 2017—three years after the last importation charged in the
              16 Indictment occurred on June 27, 2014.2 (Hsieh Decl., Ex. B; see also United States
              17 v. Zapata, 497 F.2d 95, 97–98 (5th Cir. 1974) (noting the government must prove
              18 beyond a reasonable doubt that at the time it was imported, the defendant importing
              19
                   1
              20         Notably, the proper interpretation of the 2011 AD/CVD Orders and whether
                         certain products fell within the scope of the “finished merchandise” exception has
              21         prompted significant litigation by other importers of aluminum extrusions from
                         the PRC. See, e.g., Columbia Aluminum Prod., LLC v. United States,
              22         470 F. Supp. 3d 1353, 1357 (Ct. Int'l Trade 2020); Shenyang Yuanda Aluminum
                         Indus. Eng'g Co. v. United States, 918 F.3d 1355 (Fed. Cir. 2019); Meridian Prod.
              23         LLC v. United States, 357 F. Supp. 3d 1351 (Ct. Int'l Trade 2019); Adams Thermal
                         Sys., Inc. v. United States, 279 F. Supp. 3d 1195 (Ct. Int'l Trade 2017).
              24   2
                         The government’s reliance on United States v. Kahre, 737 F.3d 554, 568–73
                         (9th Cir. 2013) is misplaced. (ECF No. 194, at 8-9.) In Kahre, the “appellate court
              25         precedent, Tax Court rulings, the tax code, and Treasury regulations” referenced
                         by the government were all in effect or decided before or at the time of the charged
              26         conduct. See Kahre, 737 F.3d at 570 (affirming district court’s ruling that
                         defendants had ample notice that their payroll scheme required the payment of
              27         payroll taxes based on “longstanding and consistent precedent”) (emphasis
                         added). This is not the case here where the Scope Determinations were issued
              28         after the charged importation conduct alleged in the Indictment.
                                                                 5
LOS ANGELES            WAREHOUSE AND PERFECTUS DEFENDANTS’ CROSS-MOTION AND OPPOSITION TO USA’S MOTION IN LIMINE
                                                          NO. 2 (ECF No. 194)
        Case 2:19-cr-00282-RGK Document 209 Filed 07/19/21 Page 6 of 10 Page ID #:1581




               1 a controlled substance had the guilty mind such that the defendant was aware of the
               2 fact that he was committing some sort of crime) (emphasis added).
               3        Thus, any subsequent rulings made by the DOC, CIT and Federal Circuit in
               4 2017, 2019 and 2020 do not make it more or less probable that Warehouse Defendants
               5 and Perfectus Defendants had the requisite knowledge in 2011, 2012, 2013 or 2014
               6 that the aluminum pallets did not meet the “finished merchandise” exception set forth
               7 in the 2011 AD/CVD Orders. “It is settled that when the law ... is highly debatable,
               8 defendant—actually or imputedly—lacks the requisite intent to violate it.” See United
               9 States v. Dahlstrom, 713 F.2d 1423, 1428 (9th Cir.1983) (citations omitted) (holding
              10 that prosecution under 26 U.S.C. § 7206(2) for willful filing of false tax returns is
              11 inappropriate for a taxpayer's advocating a tax shelter, the legality of which was
              12 “completely unsettled by any clearly relevant precedent”); see also United States v.
              13 Kail, 804 F.2d 441, 446 (8th Cir. 1986) (holding an administrative decision was not
              14 relevant where defendant was not aware of decision during time of the charged
              15 conduct); United States v. Lixiong Chen, 2019 WL 2503654, at *2 (N.D. Cal. June 17,
              16 2019) (refusing to admit proffer notice letters and related materials from the CBP
              17 where the materials themselves did not prove that defendants had engaged in a
              18 criminal act in violation of 18 U.S.C. § 545). For this reason, evidence regarding the
              19 Scope Determinations is not relevant and inadmissible to demonstrate at the time of
              20 the charged importation that defendants “falsely” declared on Form 7501 that the
              21 aluminum pallets were not subject to the 2011 AD/CVD Orders. Accordingly, the
              22 Court should reject the government’s proposed jury instruction and further deny the
              23 government’s request to preclude defendants from arguing that the aluminum pallets
              24 fell outside the scope of the 2011 AD/CVD Orders.
              25        B.     Admitting Evidence Regarding the Scope Determinations Would
              26               Be Unduly Prejudicial
              27        Even if the Scope Determinations were relevant (which they are not), any
              28 probative value pales in comparison to the danger of unfair prejudice. Fed. R.
                                                       6
LOS ANGELES        WAREHOUSE AND PERFECTUS DEFENDANTS’ CROSS-MOTION AND OPPOSITION TO USA’S MOTION IN LIMINE
                                                      NO. 2 (ECF No. 194)
        Case 2:19-cr-00282-RGK Document 209 Filed 07/19/21 Page 7 of 10 Page ID #:1582




               1 Evid. 403. The Ninth Circuit has directed district courts to “proceed cautiously” when
               2 deciding whether to admit agency determinations and judicial rulings into evidence.
               3 See United States v. Wiggan, 700 F.3d 1204, 1211 (9th Cir. 2012). The Ninth
               4 Circuit’s admonition is premised on the well-recognized fact that jurors are likely to
               5 defer to findings and determinations made by an authoritative, professional factfinder
               6 rather than determine those issues for themselves. See United States v. Sine, 493 F.3d
               7 1021, 1034 (9th Cir. 2007); Chein v. Shumsky, 373 F.3d 978, 989, n. 6 (9th Cir. 2004)
               8 (reversing denial of habeas relief on all convictions and noting that admitting evidence
               9 of a judge’s rulings to support an essential element of a crime could lead to a jury
              10 returning a guilty verdict based on sparse and constitutionally insufficient evidence);
              11 Gilchrist v. Jim Slemons Imports, Inc., 803 F.2d 1488, 1500 (9th Cir. 1986) (reasoning
              12 a jury may find it difficult to independently evaluate evidence after being informed
              13 that a government agency has already examined the evidence and found a violation);
              14 Richardson v. Mendez, 2013 WL 4441599, at *2 (E.D. Cal. Aug. 19, 2013) (granting
              15 motion in limine to exclude administrative agency’s guilty finding under Rule 403).
              16            Indeed, the danger of unfair prejudice is particularly prevalent in the criminal
              17 context where, as here, the “evidence, burden of proof, and ultimate penalty in the
              18 [administrative] action [are] not the same.” United States v. Vasquez, 540 F. App'x
              19 623, 626 (9th Cir. 2013) (affirming district court’s decision to exclude administrative
              20 reports under Rule 403 where the report specified the ultimate conclusions made by
              21 the Bureau of Prisons). 3 Furthermore, that the government can present alternative
              22
                   3
              23         At trial, the government must prove beyond a reasonable doubt that the Warehouse
                         Defendants and Perfectus Defendants “knowingly, willfully, and with the intent to
              24         defraud the United States” passed “false” documents through a customhouse in
                         2014 by declaring at the time of importation that the aluminum pallets were “not
              25         subject to the 2011 AD/CVD Orders. (Indictment, ¶ 40.) Conversely, the issue
                         before the DOC was whether aluminum pallets imported into the United States
              26         were covered by the language in the 2011 AD/CVD Orders for purposes of
                         suspending liquidation. (Hsieh Decl., Ex. B, at 005.) The CIT and Federal Circuit
              27         then analyzed whether the DOC’s scope ruling was supported by substantial
                         evidence in the record and issued in accordance with the law. (Id. at Exs. D, E.)
              28         Because the issues before the DOC, CIT and Federal Circuit involved entirely
                                                                  7
LOS ANGELES            WAREHOUSE AND PERFECTUS DEFENDANTS’ CROSS-MOTION AND OPPOSITION TO USA’S MOTION IN LIMINE
                                                          NO. 2 (ECF No. 194)
        Case 2:19-cr-00282-RGK Document 209 Filed 07/19/21 Page 8 of 10 Page ID #:1583




               1 evidence to prove the same facts supports excluding evidence of the Scope
               2 Determinations under Federal Rule of Evidence 403. See Sine, 493 F.3d at 1035. In
               3 short, the government cannot use the Scope Determinations as a “suggestive short
               4 cut” to prove its case. Id. at 1031. Therefore, because any reference to the subsequent
               5 Scope Determinations would create a serious danger of unfair prejudice to defendants
               6 by unduly influencing, misleading, and confusing the jury, such evidence and
               7 argument should be excluded from trial. See Fed. R. Evid. 403.
               8         C.    The Court Should Reject the Government’s Proposed Jury
               9               Instruction
              10         Pursuant to Federal Rule of Criminal Procedure 30, the Warehouse Defendants
              11 and Perfectus Defendants object to the government’s proposed jury instruction.
              12 Citing the Scope Determinations in the footnotes, the government’s proposed jury
              13 instruction improperly relies on agency determinations and judicial rulings not in
              14 effect at the time of the charged importations. Thus, the government’s proposed
              15 instruction is both misleading and prejudicial as it creates “a risk that the jury would
              16 convict … solely on the basis of conduct that was not criminal when the defendant
              17 engaged in that conduct.” United States v. Marcus, 560 U.S. 258, 263 (2010).
              18 Further, the proposed instruction does not reflect the state of the law at the time the
              19 charged conduct occurred, and incorrectly suggests that application of 2011 AD/CVD
              20 Orders was simple, straightforward, and settled. As discussed above, the scope of the
              21 2011 AD/CVD was anything but clear during the relevant time period. Accordingly,
              22 the government’s requested instruction is—by design—certain to lead to jury
              23 confusion with respect to the essential elements of the charged offenses. At trial, it is
              24 the jury’s responsibility to determine—based on the information known at the time of
              25 importation—whether the Warehouse Defendants and Perfectus Defendants
              26
              27     distinct legal determinations under civil and administrative law, the danger of
                     admitting evidence regarding the Scope Determinations in this criminal matter is
              28     even greater.
                                                           8
LOS ANGELES        WAREHOUSE AND PERFECTUS DEFENDANTS’ CROSS-MOTION AND OPPOSITION TO USA’S MOTION IN LIMINE
                                                      NO. 2 (ECF No. 194)
        Case 2:19-cr-00282-RGK Document 209 Filed 07/19/21 Page 9 of 10 Page ID #:1584




               1 committed customs fraud in violation of 18 U.S.C. § 545. See United States v. Chong
               2 Lam, 677 F.3d 190, 194 (4th Cir. 2012) (holding that CBP's initial conclusions
               3 regarding counterfeit items is not determinative as the jury bore the ultimate
               4 responsibility for determining whether a mark used by defendants met the definition
               5 of “counterfeit” included in Section 2320(e)(1)).              The government’s requested
               6 instruction improperly seeks to settle that critical question based on administrative
               7 and judicial determinations—the Scope Determinations—that were made years after
               8 the conduct at issue. Therefore, the Court should reject the government’s proposed
               9 jury instruction in its entirety. 4
              10 / / /
              11 / / /
              12 / / /
              13 / / /
              14 / / /
              15 / / /
              16 / / /
              17 / / /
              18 / / /
              19 / / /
              20 / / /
              21 / / /
              22 / / /
              23 / / /
              24 / / /
              25 / / /
              26   4
                         Without waiving their objections to proposed instruction, to the extent the Court
                         is inclined to issue the government’s proposed instruction, the Warehouse
              27         Defendants and Perfectus Defendants maintain that a limiting jury instruction is
                         necessary to make clear that the final scope determination regarding the pallets
              28         was made after the conduct at issue, and is irrelevant to defendants’ state of mind.
                                                                9
LOS ANGELES            WAREHOUSE AND PERFECTUS DEFENDANTS’ CROSS-MOTION AND OPPOSITION TO USA’S MOTION IN LIMINE
                                                          NO. 2 (ECF No. 194)
        Case 2:19-cr-00282-RGK Document 209 Filed 07/19/21 Page 10 of 10 Page ID #:1585




               1 IV.        CONCLUSION
               2            For the foregoing reasons, the Court should deny the government’s motion in
               3 limine No. 2 in its entirety, and issue an order excluding the government from making
               4 any reference to the Scope Determinations at trial.
               5
               6 Dated: July 19, 2021                       LARSON LLP
               7
               8                                            By:             /s/ Hilary Potashner5
                                                                 Stephen G. Larson
               9                                                 Hilary Potashner
                                                                 A. Alexander Lowder
              10                                            Attorneys for Defendants
                                                            SCUDERIA DEVELOPMENT, LLC,
              11                                            1001 DOUBLEDAY, LLC,
                                                            VON KARMAN - MAIN STREET, LLC, and
              12                                            10681 PRODUCTION AVENUE, LLC
              13 Dated: July 19, 2021                       RUYAKCHERIAN LLP
              14
              15
              16                                            By:              /s/ Robert F. Ruyak
                                                                 Robert F. Ruyak
              17
                                                            Attorneys for Defendants
              18                                            PERFECTUS ALUMINIUM INC., aka
                                                            “Perfectus Aluminum Inc.,” and PERFECTUS
              19                                            ALUMINUM ACQUISITIONS LLC
              20
              21
              22
              23
              24
              25
              26
              27   5
                         Pursuant to Local Rule 5-4.3.4, I attest that Counsel for Defendants Perfectus
              28         Aluminium Inc., aka “Perfectus Aluminum Inc.,” and Perfectus Aluminum
                         Acquisitions LLC concurs in this filing’s content and has authorized its filing.
                                                               10
LOS ANGELES            WAREHOUSE AND PERFECTUS DEFENDANTS’ CROSS-MOTION AND OPPOSITION TO USA’S MOTION IN LIMINE
                                                          NO. 2 (ECF No. 194)
